Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146041                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  MARIE HUDDLESTON,                                                                                        Mary Beth Kelly
                                                                                                            Brian K. Zahra
           Plaintiff-Appellee,                                                                      Bridget M. McCormack
                                                                                                          David F. Viviano,
  v                                                                 SC: 146041                                        Justices
                                                                    COA: 303401
                                                                    Washtenaw CC: 09-000657-NH
  TRINITY HEALTH MICHIGAN d/b/a
  SISTERS OF MERCY HEALTH
  CORPORATION and/or ST. JOSEPH
  MERCY HOSPITAL – ANN ARBOR,
             Defendant-Appellee,
  and
  IHA OF ANN ARBOR, P.C., d/b/a ASSOCIATES
  IN INTERNAL MEDICINE – CHERRY HILL,
  ASSOCIATES IN INTERNAL MEDICINE –
  CHERRY HILL, P.C., and DR. JOYCE LEON,
            Defendants-Appellants,
  and
  HURON VALLEY RADIOLOGY, P.C. and
  DR. DAVID E. BAKER,
             Defendants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 11, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit briefs within 42 days of the date of this order addressing whether
  the Court of Appeals erred when it concluded that the plaintiff suffered a compensable
  injury; whether it misapplied Sutter v Biggs, 377 Mich 80 (1966); and whether its
  decision is contrary to Henry v Dow Chemical Co, 473 Mich 63 (2005).

          The Michigan Association for Justice and Michigan Defense Trial Counsel, Inc.
  are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2013                       _________________________________________
           d0327                                                               Clerk